                                                                                             Case 2:16-cv-00309-GMN-GWF Document 58 Filed 01/11/19 Page 1 of 3


                                                                                             LIPSON NEILSON P.C.
                                                                                         1   J. WILLIAM EBERT, ESQ.
                                                                                             Nevada Bar No. 2697
                                                                                         2
                                                                                             KAREN KAO, ESQ.
                                                                                         3   Nevada Bar No. 14386
                                                                                             9900 Covington Cross Drive, Suite 120
                                                                                         4   Las Vegas, Nevada 89144
                                                                                             (702) 382-1500 - Telephone
                                                                                         5   (702) 382-1512 - Facsimile
                                                                                             bebert@lipsonneilson.com
                                                                                         6
                                                                                             kkao@lipsonneilson.com
                                                                                         7
                                                                                             Attorneys for Woodcrest Homeowners Association
                                                                                         8

                                                                                         9                                 UNITED STATES DISTRICT COURT
                       9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144




                                                                                        10
                                                                                                                               DISTRICT OF NEVADA
                           Telephone: (702) 382-1500 Facsimile: (702) 382-1512




                                                                                        11
                                                                                             BANK OF AMERICA, N.A.,                    CASE NO.: 2:16-cv-00309-GMN-GWF
                                                                                        12
LIPSON NEILSON, P.C.




                                                                                                              Plaintiff,
                                                                                        13   vs.                                       STIPULATION AND ORDER TO EXTEND
                                                                                        14                                             TIME FOR WOODCREST HOMEOWNERS
                                                                                             WOODCREST HOMEOWNERS                      ASSOCIATION TO FILE RESPONSE TO
                                                                                        15   ASSOCIATION; AIRMOTIVE                    PLAINTIFF’S MOTION FOR SUMMARY
                                                                                             INVESTMENTS, LLC; ABSOLUTE                JUDGMENT
                                                                                        16   COLLECTION SERVICES, LLC,
                                                                                        17                    Defendants.
                                                                                        18

                                                                                        19

                                                                                        20         Pursuant to LR IA 6-1, LR IA 6-2, and LR 7-1, Plaintiff Bank of America, N.A.,
                                                                                        21   Defendant Woodcrest Homeowners Association, Defendant Airmotive Investments, LLC,
                                                                                        22
                                                                                                                                                   28




                                                                                             and Defendant Absolute Collection Services, LLC (collectively, the “Parties”), by and
                                                                                        23   through their respective undersigned counsel of record, hereby
                                                                                        24         STIPULATE AND AGREE that the deadline for Defendant Woodcrest Homeowners
                                                                                         2
                                                                                         3
                                                                                         4
                                                                                         5
                                                                                         6
                                                                                         7
                                                                                         8
                                                                                         9
                                                                                        10
                                                                                        11
                                                                                        12
                                                                                        13
                                                                                        14
                                                                                        15
                                                                                        16
                                                                                        17
                                                                                        18
                                                                                        19
                                                                                        20
                                                                                        21
                                                                                        22
                                                                                        23
                                                                                        24
                                                                                        25
                                                                                        26
                                                                                        27
                                                                                         1




                                                                                        25   Association to file a response to Plaintiff’s Motion for Summary Judgment [ECF No. 50] be
                                                                                        26   extended one week from Friday, January 11, 2019, to Friday, January 18, 2019.
                                                                                        27   \\\
                                                                                        28   \\\

                                                                                                                                     Page 1 of 3
                                                                                             Case 2:16-cv-00309-GMN-GWF Document 58 Filed 01/11/19 Page 2 of 3


                                                                                         1         This is the first request to extend the deadline for Woodcrest Homeowners

                                                                                         2   Association to respond to Plaintiff’s motion for summary judgment.

                                                                                         3   DATED this 11th day of January, 2019.         DATED this 11th day of January, 2019.
                                                                                         4   LIPSON NEILSON P.C.                           AKERMAN LLP
                                                                                         5   /s/ J. William Ebert                           /s/ Jamie K. Combs
                                                                                             ____________________________________          ___________________________________
                                                                                         6   J. William Ebert, Esq.                        Ariel E. Stern, Esq.
                                                                                             Nevada Bar No. 2697                           Nevada Bar No. 8216
                                                                                         7   Karen Kao, Esq.                               Jamie K. Combs, Esq.
                                                                                             Nevada Bar No. 14386                          Nevada Bar No. 13088
                                                                                         8   9900 Covington Cross Dr., Suite 120 Las       1635 Village Center Circle, Suite 200
                                                                                             Vegas, NV 89144                               Las Vegas, NV 89134
                                                                                         9   Tel: 702-382-1500                             Tel: 702-634-5000
                                                                                             Fax: 702-382-1512                             Fax: 702-380-8572
                       9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144




                                                                                        10   bebert@lipsonneilson.com                      ariel.stern@akerman.com
                           Telephone: (702) 382-1500 Facsimile: (702) 382-1512




                                                                                             kkao@lipsonneilson.com                        jamie.combs@akerman.com
                                                                                        11
                                                                                             Attorneys for Defendant                       Attorneys for Bank of America
                                                                                        12   Woodcrest Homeowners Association
LIPSON NEILSON, P.C.




                                                                                        13                                                 DATED this 11th day of January, 2019.
                                                                                             DATED this 11th day of January, 2019.         ABSOLUTE COLLECTION SERVICES, LLC
                                                                                        14
                                                                                             ROGER P. CROTEAU & ASSOCIATES,
                                                                                        15   LTD.
                                                                                                                                            /s/ Shane D. Cox
                                                                                        16   /s/ Timothy E. Rhoda                          ____________________________________
                                                                                             ____________________________________          Shane D. Cox, Esq.
                                                                                        17   Roger P. Croteau, Esq.                        Nevada Bar No. 13852
                                                                                             Nevada Bar No. 4958                           7485 W. Azure Drive, Ste 129
                                                                                        18   Timothy E. Rhoda, Esq.                        Las Vegas, NV 89128
                                                                                             Nevada Bar No. 7878                           shane@absolute-collection.com
                                                                                        19   9120 West Post Road, Ste. 100
                                                                                             Las Vegas, NV 89148                           Tel: 702-531-3394
                                                                                        20   Tel: 702-254-7775                             Fax: 702-531-3396
                                                                                             Fax: 702-228-7719
                                                                                        21   croteaulaw@croteaulaw.com                     Attorney for Absolute Collection Services,
                                                                                                                                           LLC
                                                                                        22
                                                                                                                                                     28




                                                                                             Attorney for Airmotive Investments, LLC
                                                                                        23
                                                                                                                                         IT IS SO ORDERED.
                                                                                        24
                                                                                                                                                     12 day of January, 2019.
                                                                                                                                         DATED this _____
                                                                                         2
                                                                                         3
                                                                                         4
                                                                                         5
                                                                                         6
                                                                                         7
                                                                                         8
                                                                                         9
                                                                                        10
                                                                                        11
                                                                                        12
                                                                                        13
                                                                                        14
                                                                                        15
                                                                                        16
                                                                                        17
                                                                                        18
                                                                                        19
                                                                                        20
                                                                                        21
                                                                                        22
                                                                                        23
                                                                                        24
                                                                                        25
                                                                                        26
                                                                                        27
                                                                                         1




                                                                                        25

                                                                                        26
                                                                                                                                          ____________________________
                                                                                        27                                                Gloria M. Navarro, Chief Judge
                                                                                                                                          UNITED STATES DISTRICT COURT
                                                                                        28

                                                                                                                                       Page 2 of 3
                                                                                             Case 2:16-cv-00309-GMN-GWF Document 58 Filed 01/11/19 Page 3 of 3


                                                                                         1                        Bank of America, N.A. v. Woodcrest Homeowners Association, et al.

                                                                                         2                                                    CASE NO.: 2:16-cv-00309-GMN-GWF

                                                                                         3                                _________________________________________________

                                                                                         4   Respectfully submitted by:
                                                                                             LIPSON NEILSON P.C.
                                                                                         5
                                                                                                     /s/ J. William Ebert
                                                                                         6   By: __________________________________
                                                                                         7        J. William Ebert, Esq. (Bar # 2697)
                                                                                                  Karen Kao, Esq. (Bar # 14386)
                                                                                         8        9900 Covington Cross Dr., Suite 120
                                                                                                  Las Vegas, NV 89144
                                                                                         9        bebert@lipsonneilson.com
                                                                                                  kkao@lipsonneilson.com
                       9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144




                                                                                        10
                                                                                                 Attorneys for Defendant
                           Telephone: (702) 382-1500 Facsimile: (702) 382-1512




                                                                                        11       Woodcrest Homeowners Association

                                                                                        12
LIPSON NEILSON, P.C.




                                                                                        13

                                                                                        14

                                                                                        15

                                                                                        16

                                                                                        17

                                                                                        18

                                                                                        19

                                                                                        20

                                                                                        21

                                                                                        22
                                                                                                                                                 28




                                                                                        23

                                                                                        24
                                                                                         2
                                                                                         3
                                                                                         4
                                                                                         5
                                                                                         6
                                                                                         7
                                                                                         8
                                                                                         9
                                                                                        10
                                                                                        11
                                                                                        12
                                                                                        13
                                                                                        14
                                                                                        15
                                                                                        16
                                                                                        17
                                                                                        18
                                                                                        19
                                                                                        20
                                                                                        21
                                                                                        22
                                                                                        23
                                                                                        24
                                                                                        25
                                                                                        26
                                                                                        27
                                                                                         1




                                                                                        25

                                                                                        26
                                                                                        27

                                                                                        28

                                                                                                                                   Page 3 of 3
